Citation Nr: 1338697	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  11-02 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial increased rating for post-traumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The record contains evidence obtained after the issuance of the September 2011 Statement of the Case, namely VA treatment records and an October 2011 VA addendum opinion concerning the effect of the Veteran's PTSD on his ability to work.  By way of an August 2012 letter, the Veteran's representative waived agency of original jurisdiction consideration.  See 38 C.F.R. § 21.1304 (2013).

The issue of total disability rating based on individual unemployability (TDIU) has been raised as an issue before the Board.  Specifically, the issue was raised by the Veteran's representative in an April 2013 supplemental argument letter, where the Veteran's representative asked that the Veteran be examined to determine whether the Veteran is able to gain or maintain substantial employment given his service-connected disabilities.  Further, a VA treatment note dated June 2012, recommends that the Veteran not return to work, either then or in the future, due to the Veteran's PTSD symptoms.  The record reveals that the issue of TDIU was denied by way of an October 2011 rating decision by the RO.  No Notice of Disagreement as to the October 2011 rating decision was filed.  As such, that rating decision is not before the Board.  Nonetheless, in light of the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that claims for TDIU are part and parcel with increased rating claims, as is the case here, the issue of TDIU is properly before the Board.

As will be explained below, the claim for TDIU is being remanded as the evidence of record is inadequate for determining whether the Veteran's service-connected disabilities, including PTSD, make the Veteran unable to secure or follow substantially gainful employment.  Further, the Board finds that the claim for an increased rating for PTSD is inextricably intertwined with the Veteran's TDIU claim, and therefore, the PTSD claim will be deferred pending the outcome of the TDIU issue on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Specifically, new information obtained after another VA examination and opinion to determine whether his service-connected disabilities render him unemployable, could produce further evidence regarding the severity of the Veteran's service connected PTSD, thereby affecting the adjudication of his claim for an increased rating for PTSD. Therefore, since the issue of TDIU is being remanded, adjudication of the PTSD claim must be deferred.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this instance, the issue of unemployability is raised by the record, in particular by a June 2012 VA treatment note, which states "based on [the Veteran's] past history of impulsive behavior and chronic symptoms I would not encourage him to return to work at this time or in the future due to his PTSD symptoms."  This, in conjunction with the Veteran's representative's statement that an expert should determine whether the Veteran is able to gain or maintain substantial employment is sufficient to raise the issue of entitlement to TDIU.    

Generally, a Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities-provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  In this instance, none of the Veteran's service-connected disabilities is rated as 60 percent disabling.  The Veteran's service-connected PTSD, however, is rated as 50 percent disabling and the Veteran has a combined disability rating of 70 percent.  The Veteran's service-connected diabetes mellitus is rated as 20 percent disabling and the Veteran's tinnitus, left lower peripheral neuropathy, and right lower peripheral neuropathy are each rated as 10 percent disabling.  The Veteran is also service-connected for bilateral hearing loss and residuals of a gunshot wound on his right leg, both of which are assigned noncompensable ratings. 

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  To date, some development with respect to the effect of the Veteran's service-connected disabilities on his ability to secure and maintain substantially gainful employment has been completed.  The Veteran submitted to a VA examination in June 2011.  There, the examiner opined that the Veteran's diabetes mellitus, lower left and right neuropathy, and right leg gunshot would do not impact the Veteran's ability to perform physical or sedentary work.  Further, as the result of an April 2011 VA audiological examination, the examiner concluded that with amplification, the Veteran could function well in most listening environments.  At the Veteran's April 2011 VA examination for his PTSD, the examiner merely noted that the Veteran was retired.  As explained above, that examiner tendered an October 2011 addendum opinion, the examiner stated that the "Veteran's PTSD symptoms can have some impacts on ability to perfrom [sic] any tasks at full capacity in comparison to not having any symptoms of PTSD.  His ability to engae [sic] in employment can be affected."  Later, in June 2012, a VA treatment note states that "based on [the Veteran's past history of impulsive behavior and chronic symptoms I would not encourage [the Veteran] to work at this time or in the future due to his level of PTSD symptoms."  Given the disparity between the October 2011 addendum opinion and the opinion espoused in the June 2012 VA treatment note, it is unclear what level of occupational impairment the Veteran's PTSD causes.  

Given the unclearness of whether the Veteran's PTSD is prohibitive of substantially gainful employment, an examination is necessary to determine the effect that his service-connected disabilities, taken together, have on his employability.  See Friscia, 7 Vet. App. 294.  Given the possibility that examination could provide new evidence of the severity of the Veteran's PTSD, including its effect on his occupational abilities, the issues of TDIU and entitlement to an increased rating for PTSD are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, it is appropriate to hold the claim of entitlement to an increased rating for PTSD in abeyance until the development detailed below is completed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be examined by a psychiatrist to determine the current level of disability caused by his service-connected PTSD and to ascertain whether all service-connected disabilities (physical and psychological) combine to prohibit the Veteran from obtaining and/or following substantially gainful employment.  In addition to PTSD, the Veteran's service-connected disabilities include type II diabetes mellitus, tinnitus, peripheral left and right lower extremity neuropathy, bilateral hearing loss, and residuals of a right leg gunshot wound.  The examiner should consider, along with the entire file, the June 2012 VA treatment note and the October 2011 VA addendum opinion discussed above, and should comment on the Veteran's level of occupational impairment caused by PTSD symptoms.  Taking into consideration the severity of all of the Veteran's service connected disabilities, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, combine to make him unemployable.  In making an assessment as to whether the Veteran is capable of obtaining or retaining gainful employment, the examiner should only take into account his service-connected disabilities, and not consider non-service connected disabilities.  A complete rationale should be provided to support the VA examiner's assessment as to unemployability due to service-connected disabilities.  In other words, an explanation should be provided as to why the examiner believes the Veteran is or is not employable.

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

2.  Thereafter, the RO should readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



